Title: To Thomas Jefferson from Van Staphorst & Hubbard, 21 May 1796
From: Van Staphorst & Hubbard
To: Jefferson, Thomas


                    
                        Sir
                        Amsterdam 21 May 1796.
                    
                    Our last respects were of 11 Ultimo.
                    We have now to acknowledge receipt of your very esteemed favor of 28 February, applying for the Loan of One to Two Thousand Dollars, to meliorate your Farm, which request we deem a proof of your Friendship towards us, and of the confidence You place in our’s for You.
                    
                    The revolution in this Country, has caused money to be so scarce here, that We too can employ our Capitals, were they ten times greater than they are, more valuably than in simple Loans. Exclusive of this, our engagements and payments for the Government, are to an Amount, to compel us to decline advances. Wherefore it is highly gratifying to us, yours is of an extent still easily manageable for us. Such being the case, We most chearfully assent to your application, and inclose You a letter for Messrs. Harrison & Sterett of Philadelphia, desiring them to furnish you Two Thousand Dollars against your Bill on us for that sum, which they will take and remit us.
                    We forbear to acquaint Messrs. Harrison & Sterett of the nature of this Transaction, leaving entirely to your goodself, to forward us by duplicate or triplicate your Bond for the money at legal interest, reimbursable at the Terms, that will suit your Convenience.
                    As the Interest shall fall due Annually please pay it unto Messrs. Harrison & Sterett of Philadelphia, simply as so much money for our account, for which their receipt shall be of equal validity as our Own. Do us the justice to believe us with the most sincere esteem and regard Sir! Your very obed. hb. servants
                    
                        N & J. Van Staphorst & Hubbard
                    
                